DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on October 29, 2021.

Drawings
3.	The drawings were received on January 11, 2021.  These drawings are accepted.

Allowable Subject Matter
4.	Claims 11-20 are allowed.

5.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
An apparatus for supplying power to a high-capacity load, the apparatus comprising: 
 	a three-to-two phase transformer including an input side having a three- phase transformer terminal for connection to a three-phase supply grid, and an output side 
 	a converter arrangement having: 
 	 	a first partial converter, said first partial converter including a first input-side, single-phase AC voltage terminal for connection to said first output-side transformer terminal of said three-to-two phase transformer and said first partial converter including a first single-phase output terminal; and 
 	 	a second partial converter, said second partial converter including a second input-side single-phase AC voltage terminal for connection to said second output-side transformer terminal of said three-to-two phase transformer and said second partial converter including a second single- phase output terminal; Page 2 of 9Application No. 17/259,367 Amendment dated 10/29/21 Reply to Office action of 9/2/2 1 
  	said first and second single-phase output terminals of said first and second partial converters configured to be optionally interconnected in an output-side series circuit or an output-side parallel circuit to form a single-phase load terminal for delivering power both to high- capacity loads requiring a high load voltage and to high-capacity loads requiring a high load current.
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838